Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

The instant application having Application No. 16/211,166 has claims 1-2, 4-7, 9-12, 14-17 and 19-26 pending in the application filed on 12/05/2018; there are 3 independent claims and 19 dependent claims, all of which are ready for examination by the examiner.  The applicant canceled the original claims 3, 8, 13 and 18 and added new claims 23-26 (dated 07/26/2021). 

Response to Arguments

This Office Action is in response to applicant’s communication filed on July 26, 2021 in response to PTO Office Action dated March 26, 2021.  The Applicant’s remarks 

Claim Rejections


Claim Rejections - 35 USC § 103


35 USC § 103 Rejection of claims 1-2, 4-7, 9-12, 14-17 and 19-26

Applicant's arguments filed on 07/26/2021 with respect to the claims 1-2, 4-7, 9-12, 14-17 and 19-26 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-12, 14-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Banatwala et al (US PGPUB 20140280939) and Szeto et al (US PGPUB 20190286832). 

As per claim 1:
Hersans teaches:
“A method for processing data of a multitenant system, the method comprising” (Paragraph [0002] (methods for categorizing data in multi-tenant database systems))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant; wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element; receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant” (Paragraph [0010] and Paragraph [0038] (defining a first table for a first tenant for storing multiple tables for one or more tenants in a single data structure where the table represents a standard entity, data columns  are the predefined data columns, or standard fields, that are provided to the various organizations (tenants) that might use the table))
“receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“performing the update according to the second request” (Paragraph [0035] (update system-level and tenant-level data from MTS))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the first tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“and the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Banatwala teaches:
“wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0005] (enables at least a first user to utilize a multi-tenant computing environment, wherein the multi-tenant computing environment comprises at least a first computing resource associated with a first tenant))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element” (Paragraph [0005] and Paragraph [0084] (a second computing resource associated with a second tenant is provided, the second tenant has associated therewith a second namespace that is distinct from the first namespace and the second computing resource is in the second namespace)).
Also, Szeto teaches:
“receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object” (Paragraph [0014] (a requesting user may initiate the data access procedure by sending a request to access the data objects, the approvers may send the approvals to the system based on the requests and if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant))
“responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request” (Paragraph [0014] (after receiving approvals (ratified status) from the authorized user(s) of each tenant, the system may generate a granting permission for the user and accessing or updating the data objects for each tenant in the multi-tenant data store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Banatwala and Szeto for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant; wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element; receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024], a user account may be provisioned with one subscription per tenant where only end-users with valid subscriptions are permitted to access given tenants (Banatwala, Paragraph [0033]) and a user working in a multi-tenant environment may desire to update on data within the multi-tenant environment may enable an enhanced experience for customers and additional users (Szeto, Paragraph [0004]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Banatwala and Szeto.

As per claim 2:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“storing, by the multidimensional multitenant system,” (Paragraph [0006] (data items in entities stored in a multi-tenant database system (MTS) may be categorized along one or more category dimensions))
“metadata representing an association between each element of the object and a tenant of a tenant type that contributes to the element” (Paragraph [0023], Paragraph [0037] and Paragraph [0041] (a database system related data (metadata), objects and web page content with  a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants including an organization ID (tenant type) column, an account ID column that acts as the primary key for main table and multi-dimensional categorization allows users to categorize data items into multiple category groups)).


As per claim 4:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“for each element of an object, storing by the multidimensional multitenant system” (Paragraph [0036] (each table or object of the multi-tenant database systems generally contains one or more data categories (dimensions) logically arranged as columns or fields in a viewable schema)).
Also Weissman further teaches:
“metadata describing a type of access allowed to the element of the object by a tenant of a tenant type” (Paragraph [0065] and Paragraph [0087] (custom entity definition metadata table is used to record the name and other information for each custom entity object defined for each organization or tenant and the administrator can define that a given entity type requires an explicit READ or EDIT permission)).
Also Weissman teaches:
“metadata describing a type of access allowed to the element of the object by a tenant of a tenant type that contributes to the element” (Paragraph [0065] and Paragraph [0087] (custom entity definition metadata table is used to record the name and other information for each custom entity object defined for each organization or tenant and the administrator can define that a given entity type requires an explicit READ or EDIT permission)).

As per claim 5:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 4 above. 
Hersans further teaches:
“wherein the type of access allowed to the element of the object by the tenant of the tenant type is one of” (Paragraph [0004] (data manipulations are performed in the context of a tenant filter on the organization_id column or similar column (tenant type) to ensure proper security)).
Also Weissman teaches:
“a controller access, a read access, a write access, unrestricted access, or no access” (Paragraph [0087] and Paragraph [0089] (the administrator can define that a given entity type requires an explicit READ or EDIT permission and a generic metadata table allows creation of relationship rows that associate a profile (read access) with a custom entity type with a sharing model allows even finer granularity of access to rows)).

As per claim 6:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“wherein the operation is selected from a plurality of operation types” (Paragraph [0026] (components are operator configurable using applications)).
 “comprising a create operation type and a delete operation type” (Paragraph [0046] and Paragraph [0081] (DataCategoryGroup and DataCategory entities are created to support multi-dimensional categorization and a user can delete a category dimension)).

As per claim 7:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Szeto further teaches:
 “wherein the ratification status values are selected from a plurality of ratification status values comprising pending, ratified, and vetoed, further comprising” (Paragraph [0014] (if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant, where each tenant can approve or deny access to the corresponding requested data object(s)))
“responsive to a ratification status value indicting a pending status, waiting for the ratification status value for the tenant to change” (Paragraph [0074] and Paragraph [0091] (may receive an approval message that indicates granted access to data objects that are stored in the multi-tenant data store, may determine one or more approval users associated with data objects and the access control server may receive an approval message that indicates granted access (ratification status value) to data objects that are stored in the multi-tenant data store)).

As per claim 9:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Szeto further teaches:
 “responsive to receiving a ratification status value indicating a vetoed status from any of the plurality of tenants contributing to the object, rejecting the request to update the second element” (Paragraph [0102] and Paragraph [0104] (may receive an approval message (ratification status value) that indicates granted access to data objects that are stored in the multi-tenant data store and where each virtual computing engine of the one or more virtual computing engines is associated with an access role that limits access to the data objects (status value indicating a non-vetoed status) indicated in the approval message for the corresponding one or more tenant-specific paths)).

As per claim 10:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Weissman further teaches:
“receiving a request to perform an operation that creates one or more new objects, each new object obtained by combining a plurality of objects” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
 “executing the operation to create the one or more objects, wherein the combining comprises conforming to the following rules” (Paragraph [0009] (when records are created for the first table by the first tenant, for each created record, the method typically includes))
“a tenant controlling a contributing particular element controls an element corresponding to the particular element in the new object, and at most one tenant of any tenant type is a controlling tenant for any element in the new object” (Paragraph [0009] and Paragraph [0010] (storing the first tenant id in the organization id column, storing the first table id to the primary key column, storing the second tenant id in the organization id column, and storing the second table id to the primary key column, wherein the first and second tables of the first and second tenants are stored in the data structure)).

As per claim 11:
Hersans teaches:
“A non-transitory computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform the steps of” (Paragraph [0009] (a computer-readable medium encoded with instructions for performing the operations and variations thereof))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant; wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element; receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant” (Paragraph [0010] and Paragraph [0038] (defining a first table for a first tenant for storing multiple tables for one or more tenants in a single data structure where the table represents a standard entity, data columns  are the predefined data columns, or standard fields, that are provided to the various organizations (tenants) that might use the table))
“receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“performing the update according to the second request” (Paragraph [0035] (update system-level and tenant-level data from MTS))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the first tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Banatwala teaches:
“wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0005] (enables at least a first user to utilize a multi-tenant computing environment, wherein the multi-tenant computing environment comprises at least a first computing resource associated with a first tenant))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element” (Paragraph [0005] and Paragraph [0084] (a second computing resource associated with a second tenant is provided, the second tenant has associated therewith a second namespace that is distinct from the first namespace and the second computing resource is in the second namespace)).
Also, Szeto teaches:
“receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object” (Paragraph [0014] (a requesting user may initiate the data access procedure by sending a request to access the data objects, the approvers may send the approvals to the system based on the requests and if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant))
“responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request” (Paragraph [0014] (after receiving approvals (ratified status) from the authorized user(s) of each tenant, the system may generate a granting permission for the user and accessing or updating the data objects for each tenant in the multi-tenant data store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Banatwala and Szeto for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant; wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element; receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024], a user account may be provisioned with one subscription per tenant where only end-users with valid subscriptions are permitted to access given tenants (Banatwala, Paragraph [0033]) and a user working in a multi-tenant environment may desire to update on data within the multi-tenant environment may enable an enhanced experience for customers and additional users (Szeto, Paragraph [0004]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Banatwala and Szeto.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 4 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 5 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 7 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 10 above.

As per claim 21:
Hersans teaches:
“A computer system, comprising” (Paragraph [0002] (systems for categorizing data in multi-tenant database systems))
“a computer processor” (Paragraph [0026] (a central processing unit such as an Intel Pentium ®  processor))
“and a non-transitory computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform the steps of” (Paragraph [0009] (a computer-readable medium encoded with instructions for performing the operations and variations thereof))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant; wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element; receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant” (Paragraph [0010] and Paragraph [0038] (defining a first table for a first tenant for storing multiple tables for one or more tenants in a single data structure where the table represents a standard entity, data columns  are the predefined data columns, or standard fields, that are provided to the various organizations (tenants) that might use the table))
“receiving a second request to update an element of an object from a second user of the second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“performing the update according to the second request” (Paragraph [0035] (update system-level and tenant-level data from MTS))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the first tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Banatwala teaches:
“wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0005] (enables at least a first user to utilize a multi-tenant computing environment, wherein the multi-tenant computing environment comprises at least a first computing resource associated with a first tenant))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element” (Paragraph [0005] and Paragraph [0084] (a second computing resource associated with a second tenant is provided, the second tenant has associated therewith a second namespace that is distinct from the first namespace and the second computing resource is in the second namespace)).
Also, Szeto teaches:
“receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object” (Paragraph [0014] (a requesting user may initiate the data access procedure by sending a request to access the data objects, the approvers may send the approvals to the system based on the requests and if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant))
“responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request” (Paragraph [0014] (after receiving approvals (ratified status) from the authorized user(s) of each tenant, the system may generate a granting permission for the user and accessing or updating the data objects for each tenant in the multi-tenant data store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Banatwala and Szeto for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein a plurality of tenants contribute to the object, the plurality of tenants comprising a first tenant and a second tenant; wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element; receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024], a user account may be provisioned with one subscription per tenant where only end-users with valid subscriptions are permitted to access given tenants (Banatwala, Paragraph [0033]) and a user working in a multi-tenant environment may desire to update on data within the multi-tenant environment may enable an enhanced experience for customers and additional users (Szeto, Paragraph [0004]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Banatwala and Szeto.

As per claim 22:
Hersans, Weissman, Banatwala and Szeto teach the method as specified in the parent claim 1 above. 
Weissman further teaches:
“receiving a fourth request to access the object from a user associated with a third tenant of the first tenant type” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the third tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements being those from the object other than the element associated with the first tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).

As per claim 23, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 2 above.

As per claim 24, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 4 above.

As per claim 25, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 5 above.

As per claim 26, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 6 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AGO et al, (US PGPUB 20190095241), A multitenant deployment includes a computing cluster that executes multiple containerized instances of a software application. Each containerized instance is associated with one or more datastores that can be assigned to different tenants. A registry store maintains a mapping between tenants and datastores, thereby allowing a registry manager to properly route tenant requests to the correct datastores. A capacity manager tracks tenant usage of datastores in the registry store and then scales computing resources for each tenant in proportion to usage.
Purushothaman et al, (US PGPUB 20200125542), Embodiments are directed to a multi-tenant cloud system that provisions new customer accounts. Embodiments include a dedicated database schema and a shared database schemas. Embodiments provision a new customer account by determining whether the new customer account is a first type of account or a second type of account. When the new customer account is the first type of account, embodiments allocate the new customer account to the one of the shared database schemas.
Kuruganti et al, (US PGPUB 20160203157), In a method, system, and computer-readable medium having instructions for sharing information between tenants of a multi-tenant database, information is received on a connection between a first tenant of a multi-tenant database and a second tenant and the connection has information on a scope of data from the first tenant shared with the second tenant, data is allowed for a record of the first tenant to be accessible to the second tenant in accordance with the connection, information is received on a file related to the record of the first tenant.
Adinolfi et al, (US PGPUB 20060235831), Forming and maintaining a multi-source multi-tenant data repository on behalf of multiple tenants. Information in the multi-source multi-tenant data repository is received from multiple sources. Different sources and different data quality enhancement processes may yield different values for attributes of the same referred entity. Information in the multi-source multi-tenant data repository is tagged with annotations documenting the sources of the information, and any data quality processing actions applied to it. Tenants of the multi-source multi-tenant data repository have entitlement to values from some sources and to the results of some quality enhancement processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163